DETAILED ACTION
Allowable Subject Matter
Claims 1, 2 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 20, As to claim 5, Recker (US 5,522,669) in view of Lomar (US 1,879,364) discloses the claimed coupling with the exception of wherein the stop is located on a side of the locking sleeve opposite the side of the locking sleeve facing toward the insertion opening for the purpose of bounding movement of the locking sleeve in the direction toward the opened position, wherein the coupling further comprises a separate clamp which fits clampingly between the stop and the locking sleeve in the closed position of the locking sleeve.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling disclosed by Recker in view of Lomar to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/11/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619